DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
	The Amendment filed on 15 August 2022 has been entered; claims 67, 72, 74-77, 82, 83, and 88-93 remain pending, of which claims 67, 72, 74, 82, and 83 were previously withdrawn.

Response to Arguments
Applicant’s arguments, see Pages 7-8 of the Remarks, filed 15 August 2022, with respect to the rejection of the claims under 35 USC 112(b) have been fully considered and are persuasive.  The rejection of claims 75, 76, and 88-91 under 35 USC 112(b) has been withdrawn in light of applicant’s amendments to the claims.
Applicant’s request for rejoinder is not granted at this time, as the Examiner believes that Fuchigami by itself still renders claim 75 obvious due to the structural similarity between recited tetrahydrofuran and the disclosed butylene oxide of Fuchigami, and because claim 75 is rejected under 35 USC 102(a)(1) over Kim, as necessitated by amendment, both discussed in more detail below. 
Regarding Applicant’s arguments on Pages 8-9 of the Remarks, filed 15 August 2022, pertaining to the 102(a)(1) rejection and 103 rejections over Fuchigami, the Examiner has now rejected all claims under 35 USC 103 over Fuchigami, due to the structural similarity between the recited tetrahydrofuran and the disclosed butylene oxide of Fuchigami, as necessitated by amendment.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 75 and 88 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (U.S. Patent Publication # 2016/0046360), hereinafter, “Kim”.
With respect to claim 75, Kim discloses a system comprising a semipermeable forward osmosis membrane 430a (see Fig. 2 embodiment), which facilitates fresh water flow into a draw solution comprising a draw compound from sea water (“feed solvent source”) (Paragraph [0055]), wherein semipermeable forward osmosis membrane 430a comprises a feed side (bottom side in Fig. 2) for receiving a feed solvent stream (bottom right inlet, solid line arrow) having a first osmotic pressure and a draw solution inlet for receiving draw solution having a second osmotic pressure (bottom left inlet, slashed line arrow coming from draw solution tank 470a), wherein a diluted draw solution is produced when sea water passes from the feed sea water stream into the draw side via semipermeable forward osmosis membrane 430 (see top left broken line arrow of Fig. 2) (Paragraph [0055]). 
Kim discloses that the draw solution comprises tetrahydrofuran (Paragraph [0058]), which satisfies the limitations concerning the recited draw compound when one epoxide monomer is selected and when the first and second terminal groups are bridged by a C4 unsubstituted alkyl chain. 
With respect to claim 88, since Kim by itself teaches a draw compound meeting the limitations of claim 75, including that the semipermeable membrane is a forward
osmosis membrane, it is submitted that the draw compound exhibits the recited reverse solute diffusion as an inherent property. Where the Patent Office has reason to believe that a functional limitation asserted to be critical for establishing novelty in the claimed subject matter may, in fact, be an inherent characteristic of the prior art, it possesses the authority to require applicant to prove that the subject matter shown to be in the prior art does not possess the characteristic relied upon. In re Swinehart, 439 F.2d 210, 169 USPQ 226 (CCPA 1971).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 89-91 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (U.S. Patent Publication # 2016/0046360), hereinafter, “Kim”.
With respect to claims 89-91, Kim discloses that the draw solution can be separated using a cloud point phase separation method conducted at temperatures ranging from 10 to 70 °C (Paragraph [0056]), which overlaps “20 °C to 175 °C”, “35 °C to 125 °C”, and “40 °C to 80 °C”. It has been held that differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of ranges is the optimum combination of values (MPEP 2144.05.II.A.). 

Claims 76, 77, 92, and 93 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (U.S. Patent Publication # 2016/0046360) in view of Fuchigami et al. (WO 2015/156404) and Carmignani et al. (U.S. Patent Publication # 2012/0267308), hereinafter “Kim”, “Fuchigami”, and “Carmignani”.
	With respect to claim 76, Kim discloses that the diluted draw solution is treated in recovery module 450 using a thermal method and economizer 5 (“heat exchanger”) (Paragraphs [0045, 0050, 0056]; Fig. 2), a liquid phase separator 454a configured to separate treated water and draw solution, and a separation membrane 452a (Paragraph [0057], “filtration module” capable of acting as claimed), but does not disclose the recited coalescer. 
	Fuchigami discloses a coalescer (Paragraphs [0071, 0072, 0104]). 
	It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to add the coalescer of Fuchigami to the system of Kim because Kim discloses a number of methods that can be employed to separate water from the diluted draw solution for its recovery (Paragraph [0045]), and because Fuchigami discloses that the coalescer allows for the production of purified water from a dilute draw solution. 
	Kim does not teach a second heat exchanger. 
	Carmignani discloses a heat exchanger 11 that is distinct from heat exchanger 4 used to heat the dilute draw solution, wherein heat exchanger 11 cools water-rich stream 9 (“solvent”) (Paragraphs [0030, 0034]). 
It would have been obvious to employ a second heat exchanger for the purpose of cooling the water-rich stream, depending on the engineering and specific system in
place at a given facility, especially given that the two heat exchanger set-up was known at the
time of effective filing of the instant application.
	With respect to claim 77, Kim, Fuchigami and Carmignani disclose filtration module 13 embodied as a nanofilter, ultrafilter, or RO module comprising a semipermeable membrane (see Kim: Paragraph [0061], see Fuchigami: Fig. 3: membrane filtration apparatus 12 which is an NF membrane: Paragraphs [0072, 0108], and see Carmignani: Paragraph [0034]; Fig. 1).
	With respect to claims 92 and 93, since Kim/Fuchigami/Carmignani renders obvious the limitations of claim 76, Kim discloses that the draw compound is consistent with claim 75, and the reference combination discloses thermally induced phase separation (see Kim: Paragraphs [0045, 0050, 0056]), it is submitted that the intended result limitations regarding the residual draw compound stream are met, especially since Fuchigami and Kim focus on the different draw solution recovery methods (Paragraph [0045] of Kim) and Fuchigami discloses that it is desirable to minimize the draw compound content in the water stream (Paragraph [0072]). 

Claims 75 and 88-91 are rejected under 35 U.S.C. 103 as being unpatentable over Fuchigami et al. (WO 2015/156404), hereinafter, “Fuchigami”.
	With respect to claim 75 and 89-91, Fuchigami discloses a system comprising water 1 (“feed solvent source” (Fig. 3; Paragraph [0071]), a water absorbing solution 4 (“draw solution”) comprising a thermos-sensitive water absorbent draw material (“draw compound”) (Paragraphs [0018, 0019]) which is a compound having a trimethylolpropane structure as a basic structure and including linear, sequential butylene oxide (epoxybutane) monomer units with terminal hydroxyl groups (Paragraph [0018, 0146]; Fig. 10) and a cloud point of 40 °C (discrete embodiment within “20°C to 175°C”; “35°C to 125°C”; and “40°C to 80°C”) (Figs. 10, 14); a semipermeable membrane 3 comprising a feed side which receives water 1 (“feed solvent source”) and a draw side for receiving the water absorbing solution 4 (“draw solution”) having a second (inherent) osmotic pressure, wherein a diluted water absorbing (“draw solution”) stream 5 is produced when water 1 (“solvent”) is passed through from the feed solvent stream to the draw side via the semipermeable membrane 3 (Fig. 3; Paragraph [0071]). 
	Fuchigami discloses epoxybutane, or butylene oxide, which is structurally similar to tetrahydrofuran, in that they contain the same amount of carbon atoms and an epoxy ring group.  Although the reference fails to incorporate all 4 carbon atoms into the epoxy ring group as consistent with tetrahydrofuran, the similarity between the chemical structures and expected properties (including cloud point) is sufficiently close that one of ordinary skill in the art would have been motivated to make the claimed trimethylolpropane/tetrahydrofuran structure. In re Payne (A prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities. “An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties.”) 606 F.2d 303, 203 USPQ 245 (CCPA 1979); In re Dillon (discussed below and in MPEP § 2144 for an extensive review of the case law pertaining to obviousness based on close structural similarity of chemical compounds), 919 F.2 d 688, 16 USPQ2d 1897 (Fed. Circ. 1991). See MPEP § 2144.08. Case law holds that homologues are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977).
With respect to claim 88, since Fuchigami by itself teaches a draw compound meeting the limitations of claim 75 and 89-91, including that the semipermeable membrane is a forward osmosis membrane as well as thermally induced phase separation, it is submitted that the draw compound exhibits the recited reverse solute diffusion as an inherent property. Where the Patent Office has reason to believe that a functional limitation asserted to be critical for establishing novelty in the claimed subject matter may, in fact, be an inherent characteristic of the prior art, it possesses the authority to require applicant to prove that the subject matter shown to be in the prior art does not possess the characteristic relied upon. In re Swinehart, 439 F.2d 210, 169 USPQ 226 (CCPA 1971).

Claims 76, 77, 92, and 93 are rejected under 35 U.S.C. 103 as being unpatentable over Fuchigami et al. (WO #2015156404, U.S. Patent Publication # 2017/0182477) in view of Carmignani et al. (U.S. Patent Publication # 2012/0267308), hereinafter “Fuchigami” and “Carmignani”.
With respect to claim 76, Fuchigami teaches that the diluted water absorbing (“draw solution”) stream 5 is heated by passing it through heat exchanger 16 and enters gravity separation tank 11 or coalescer to obtain filtered water 8 or a purified water (Paragraphs [0071, 0072, 0104]). The gravity separation tank 11 or coalescer separate water (“solvent”) with residual water absorbing material (“draw compound”) from a concentrated (“agglomerated”) water absorbing solution 7 (“draw compound rich stream”) via gravity or filtration (Paragraphs [0071, 0072, 0104]). Concentrated (“agglomerated”) water absorbing solution 7 (“draw compound rich stream”) passes through heat exchanger 16 to cool the concentrated (“agglomerated”) water absorbing solution 7 (“draw compound rich stream”); and posttreatment apparatus 13 which separates residual water absorbing material (“draw compound”) from filtered or purified water obtained from gravity separation tank 11 or the coalescer (Paragraph [0072]).  Fuchigami also teaches cooling of the concentrated (“agglomerated”) water absorbing solution 7 (“draw compound rich stream”) via heat exchanger 16 (Paragraph [0106]; Fig. 3). 
Moreover, Paragraph [0071] of Fuchigami discloses a thermally inducted phase separation of the dilute water absorbing solution/draw solution, among other purifications (Paragraphs [0071, 0072]).
Fuchigami does not specifically teach both the gravity separation tank 11 and the coalescer or a second heat exchanger. 
Carmignani teaches coalescer 6 configured to agglomerate small solute (“draw compound”)-rich droplets to form an agglomerated two-phase effluent stream comprising a liquid phase of agglomerated solute (“draw compound”) and a liquid phase of water solvent (Paragraphs [0031-0033]) and a temperature-controlled gravity separator (“liquid phase separator”) designed to separate solute (“draw compound”) from water (“solvent”) (“two or more immiscible liquids or solutions”) to produce solute-rich stream 10 and water-rich stream 9 (“solvent”) (Paragraphs [0033-0034]; Fig. 1), as well as a heat exchanger 11, distinct from heat exchanger 4 used to heat the dilute draw solution which cools the water-rich stream 9 (“solvent”) (Paragraph [0030, 34]; Fig. 1). 
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the system of Fuchigami with both the coalescer and the two-phase liquid separator as taught by Carmignani because Fuchigami discloses that minimizing the amount of water absorbing material (“draw compound”) in the purified water stream is desirable (Paragraph [0072]), and because Carmignani teaches that the coalescer allows for agglomeration of solute drops for more efficient separation in the two phase separator (Paragraph [0048]).  It would have been obvious to employ a second heat exchanger for the purpose of cooling the water-rich stream, depending on the engineering and specific system in place at a given facility, especially given that the two heat exchanger set-up was known at the time of effective filing of the instant application.
With respect to claim 77, Fuchigami/Carmignani teaches a filtration module 13 embodied as a nanofilter, ultrafilter, or reverse osmosis module comprising a semipermeable membrane (see Fuchigami: Fig. 3: membrane filtration apparatus 12 which is a nanofiltration membrane: Paragraphs [0072, 0108], and see Carmignani: Paragraph [0034]; Fig. 1).
Carmignani teaches that after nanofiltration (similar to the nanofiltration module of Fuchigami), the water-rich stream is free of solute (Paragraph [0052]). It would have been obvious to the ordinary artisan to consult similar forward osmosis systems to determine the relevant process parameters in order to optimize the process of forward osmosis, and would have identified removing solute from the water-rich stream as a desirable effect in view of Paragraph [0072]) of Fuchigami. The Examiner further notes that the ordinary artisan would have recognized that the nanofiltration module of Fuchigami would likely remove as much or more of the draw compound of Fuchigami (Fig. 10), as the draw compound of Fuchigami is larger than the diol draw compounds of Carmignani (Paragraphs [0022-0024]), and Carmignani discloses that nanofiltration permeate is free of solute (Paragraph [0052]). 
With respect to claims 92 and 93, Fuchigami discloses a thermally induced phase separation of the dilute water absorbing solution 5/draw solution, among other purifications (Paragraphs [0071, 0072]), and that it is desirable to minimize the concentration of the thermo-sensitive water absorbent (drawn solution) contained in the membrane filtered water 8, depending on how it will be used (Paragraph [0072]). Since the draw compound of Fuchigami is consistent with that which is claimed, the semipermeable membrane is embodied as a forward osmosis membrane, and a thermally induced phase separation occurs in addition to other purifications (Paragraphs [0071, 0072]), it is submitted that the limitations pertaining to residual draw compound stream are met.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLARE M PERRIN whose telephone number is (571)270-5952. The examiner can normally be reached 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571) 272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CLARE M PERRIN/Primary Examiner, Art Unit 1778    
23 August 2022